Citation Nr: 1616792	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-06 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability of the right lower extremity, to include manifestation in the foot, hip, and knee, to include as secondary to a service-connected left knee disorder (arthritis).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1968 to May 1974.

This appeal comes to the Board of Veterans' Appeals (Board) from June 2008 and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for a right lower extremity disorder, to include as secondary to the service-connected left knee disorder.  A claim for service connection for right knee, hip, and foot disorders was received by VA in December 2007.  In September 2012 and March 2014, the Board remanded the issue on appeal for additional development.

In August 2011, the Veteran testified at a personal hearing at the local RO in 
Waco, Texas (Travel Board hearing) before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Pursuant to the Board's March 2014 remand instructions, the Veteran was provided with a VA examination in April 2014 to assist in determining the nature and etiology of the claimed right lower extremity disorders.  The VA examiner was asked to opine whether it was at least as likely as not that any current right lower extremity disabilities, to include right hip, knee, and foot disabilities, are etiologically related to service or caused or aggravated by the service-connected left knee disability.  Unfortunately, for reasons discussed below, the Board finds that the examination report is inadequate to resolve the issue on appeal, and an addendum medical opinion is necessary.    

With respect to direct causation, the April 2014 VA examiner noted that the Veteran's right foot Haglund's deformity and right Achilles tendonitis were not documented in the service treatment records, and thus, did not originate in service.  The VA examiner did note that the Haglund's deformity was likely a congenital condition, but did not provide any other rationale, other than the lack of documentation in the service treatment records, for why the current right Achilles tendonitis was less likely as not caused by or otherwise the result of active service.  The mere lack of documentation in the service records, in itself, is not a sufficient basis for a rationale.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This is essentially the same rationale that the Board previously found inadequate in a December 2012 VA examination report.    

Additionally, in rendering the opinion that the right knee chondromalacia patella is less likely as not caused by or the result of active service, the VA examiner noted that there was no evidence of right knee conditions in the service treatment records.  The Board finds this opinion inadequate because it is based on the inaccurate factual predicate that the Veteran did not have right knee symptoms during service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

Review of the service treatment records (as previously noted in the September 2012 Board remand) reveals several complaints of right knee pain and injury during service.  A May 1968 service treatment record reflects that the Veteran complained of no strength in both knees.  The Veteran reported pain over both medial tibial plateaus similar to March fractures.  In July 1968, the Veteran was treated with Darvon and bilateral Ace bandages.  The Veteran was also treated in February 1972 for a right knee injury when he fell while roller skating.  Service treatment records note that the right knee was black and blue with some tenderness to palpation, but range of motion was within normal limits.  The Veteran was treated with an Ace bandage and Darvon.  X-rays of the calf were normal and no real knee problems were noted.  

Further, with respect to the issue of secondary service connection (i.e., whether any of the right lower extremity disabilities were caused or aggravated by the service-connected left knee disability), for the right foot Haglund's deformity with chronic Achilles tendonitis and right hip myofascial muscular syndrome, the April 2014 VA examiner opined that it is less likely as not that the current right foot or right hip disorders were caused by, aggravated by, or the result of the service-connected left knee disorder because the VA examiner knew of no medical authority or peer reviewed medical literature that supports the contention that left knee degenerative joint disease or chondromalacia patella can be causative to or aggravate Haglund's deformity, Achilles tendonitis, or right hip myofascial syndrome.  

The April 2014 VA examiner's rationale is insufficient because the examiner was tasked with providing an expert nexus opinion in this specific case based on specific facts, instead of relying on medical literature about the statistical probability of such a relationship.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The VA examiner did not address the specific facts of this case, but rather provided a general statement that he knew of "no medical authority or peer reviewed medical literature" that supported the appeal.  (The VA examiner did provide additional rationale with respect to whether the right knee chondromalacia patella was caused or aggravated by the left knee disorder.)  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the right lower extremity disorders.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).   
  
Accordingly, the case is REMANDED for the following action:

1. Arrange for the claims file to be reviewed by the VA examiner who prepared the April 2014 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum opinion to the examination report.  If it is determined that another examination is needed to provide the required opinion, the Veteran should be afforded the appropriate VA examination to assist in determining the etiology of the current right lower extremity disabilities.

The VA examiner should review the claims folder and then offer the following opinions with supporting rationale.  In formulating the requested opinions, the examiner should address facts specific to the Veteran.  
 
Is it at least as likely as not (50 percent or greater probability) that each current diagnosed right foot, right knee, and right hip disability was incurred in or caused by active service?  The VA examiner should note that the mere lack of documentation in the service records, in itself, is not a sufficient basis for a rationale  

Is it at least as likely as not (50 percent or greater probability) that each diagnosed right foot, right knee, and right hip disability was caused by the service-connected left knee disability?

Is it at least as likely as not (50 percent or greater probability) that each diagnosed right foot, right knee, and right hip disability was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected left knee disability?

2.  Then, readjudicate the issues on appeal.  If any part of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




